Citation Nr: 0512295	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-18 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to an increased evaluation for patellofemoral 
syndrome of the left knee, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from August 12, 
1999, to October 26, 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Manchester, New Hampshire (RO).  


FINDING OF FACT

There is no more than slight recurrent subluxation or lateral 
instability of the left knee; active range of motion of the 
left leg is from zero to at least 120 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected patellofemoral syndrome of the left knee 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In November 2002, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish an increased rating.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get additional evidence 
provided he authorized VA to obtain the additional evidence 
and properly identified it by completing and returning VA 
Forms 21-4142, Authorization And Consent To Release 
Information To The Department Of Veterans Affairs, which 
accompanied the letter.  Additional private medical evidence 
was subsequently received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims folder.  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a VA 
knee examination was conducted in February 2004.  The Board 
concludes that all available evidence that is pertinent to 
the claim decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  



Factual Background

A January 2002 rating decision granted entitlement to service 
connection for left knee disability and assigned a 10 percent 
evaluation effective October 27, 1999.  A claim for an 
increased evaluation was received by VA in October 2002.  A 
December 2002 rating decision denied entitlement to an 
increased evaluation for the service-connected disability at 
issue, and the veteran timely appealed.  A January 2004 
rating decision granted a temporary total disability rating 
for the veteran's left knee disability, based on 
convalescence, from December 10, 2003, through January 31, 
2004.  An April 2004 rating decision extended the temporary 
total rating through March 31, 2004; the prior 10 percent 
evaluation was reinstated effective April 1, 2004.

November 1998 to February 2001 treatment reports from Concord 
Orthopaedics and S. Bayer, M.D. reveal that the veteran 
injured his left knee playing volleyball in gym class in 
November 1998.  According to a May 2000 report, the veteran's 
left knee "went out" while in service.  Examination showed 
range of motion of the left knee of 0-135 degrees; medial and 
lateral collateral ligaments were stable.  The examiner noted 
that Magnetic Resonance Imaging (MRI) of the left knee should 
be obtained to definitely rule out anterior cruciate ligament 
and meniscal pathology.

The veteran complained on VA examination of the left knee in 
January 2002 of pain, some stiffness, occasional swelling, 
giving way approximately once a month, fatigability, lack of 
endurance, and flare-ups.  He had a straight leg brace.  On 
physical examination, the veteran's gait was abnormal.  There 
was no atrophy of the left lower extremity.  Active motion 
was from 0-130 degrees with pain and passive motion was to 
140 degrees.  There was slight lateral instability; there was 
no anterior or posterior instability.  Crepitation was noted.  
The diagnosis was patellofemoral syndrome of the left knee 
with slight limitation of flexion, crepitation, and minimal 
lateral instability.



The examiner noted on VA orthopedic evaluation in December 
2002 that he had reviewed the claims file.  The veteran 
reported that he had lost his job as a truck driver in 
October 2002 because of his left knee pain, which made it 
difficult for him to hold down the clutch and had caused a 
minor accident.  His complaints included increased pain and 
instability.  Examination revealed motion of the left knee 
from 0-120 degrees, actively, and to 130 degrees, passively.  
Pain was experienced at 120 degrees of flexion.  Fatigability 
was noted.  Patellar laxity, medially and laterally, was 
noted with palpation.  Gait was with a noted limp on the 
left.  The diagnosis was patellofemoral syndrome; and the 
objective findings were noted to include an abnormal gait, 
decreased range of motion and strength, crepitus, and 
moderate patellar laxity.  It was estimated that the veteran 
would lose 10-20 degrees additional range of motion during 
flare-ups.

VA outpatient records from March to November 2003 reveal that 
the veteran injured his left knee in March when he felt the 
knee give out while going down some stairs in his house.  
Physical examination revealed slight swelling of the knee 
without heat or crepitance and mild pain on motion without 
instability.  The assessment was left knee giving out.  X-
rays of the knees in June 2003 did not show any degenerative 
changes.

According to a November 2003 medical report from Concord 
Orthopaedics, the veteran was seen for a second opinion prior 
to possible anterior cruciate ligament (ACL) reconstruction 
of the left knee.  After reviewing an MRI of the knee, the 
evaluator did not believe that the veteran's ACL was torn.

VA medical records dated in December 2003 reveal that the 
veteran underwent a left knee arthroscopy to determine if he 
had a partial tear of the ACL.  The Operative Report did not 
reveal any abnormality of the left knee, including of the 
medial meniscus or ACL.

According to a January 2004 statement from the office manager 
of the veteran's former employer, the veteran was released in 
October 2003 because of his left knee 


disability and his upcoming surgery.

According to a January 2004 letter from a VA health care 
provider who had treated the veteran, the veteran would need 
to attend physical therapy for at least the next month due to 
ongoing knee problems.

VA outpatient records for January 2004 reveal that the 
veteran complained of right knee pain.  Physical examination 
of the knees did not show any swelling, erythema, or 
deformity.  There was some crepitus with motion; all 
ligaments were intact.  There was some tenderness in the 
right knee on the inferior patella and some tenderness in the 
left knee at the superior gastrocnemius.  The veteran had 
difficulty walking on his tiptoes due to pain in the 
posterior right knee.  The assessment was right superior 
gastrocnemius strain due to left antalgic gait.  

The veteran's left knee was examined by VA for compensation 
purposes in February 2004.  The veteran said that he had not 
worked since November 2003.  On physical examination of the 
left knee, there was no swelling, effusion, or crepitus.  The 
collateral and cruciate ligaments were intact.  Range of 
motion of the left knee was from 0 to 140 degrees.  No 
atrophy was found.  The examiner noted in the diagnosis that 
there was no physical abnormality on clinical evaluation and 
that the absence of atrophy in the left quadriceps would 
indicate that the veteran had recovered from his arthroscopy.  

According to a March 2004 VA Physical Therapy consultation 
report, the veteran complained of left knee pain.  Physical 
evaluation revealed an antalgic gait, favoring the left lower 
extremity.  Quadriceps girth 3 inches above the patella was 
one-quarter inch greater on the right.  Left knee motion was 
0-131 degrees with pain at the extremes of flexion.  The left 
hip flexors were slightly tight when compared to the right 
side.  Strength in the lower extremities was 5/5.  There was 
possible slight left ACL laxity.  There was positive Clarke's 
sign.  The impression was rule out chondromalacia of the left 
knee, although arthroscopy done in 


December 2003 was grossly negative; unclear etiology for 
symptoms.  The veteran was instructed in home exercises for 
his knee.  

According to an April 2004 statement from the VA health care 
provider who had written in January 2004, the veteran was 
able to return to work.

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Specific Schedular Criteria

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability 


rating is assigned for severe recurrent subluxation or 
lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

The words "slight," "moderate" and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2004).

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261, limitation of extension, of the leg 
provides a noncompensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004); 
see also 38 C.F.R. § 4.71, Plate II (2004) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  

Analysis

The veteran is seeking an increased rating for his service-
connected left knee disability, which is currently rated as 
10 percent disabling under the provisions of Diagnostic Code 
5257.  The Board must determine the current condition of the 
veteran's service-connected left knee disability based on the 
medical evidence on file, especially the most recent 
evidence.

Although it was contended on behalf of the veteran in 
September 2004 that the February 2004 VA examination is 
inadequate for rating purposes because the 


examiner did not appear to have reviewed the claims file, the 
Board would note that there is no evidence provided by or on 
behalf of the veteran that the results of the February 2004 
examination are inaccurate.  Additionally, there are multiple 
additional clinical records on file that generally support 
the findings in February 2004, including a VA examination 
report in December 2002 in which the claims file was 
reviewed, and a March 2004 treatment record.

The veteran is currently assigned a 10 percent disability 
rating for slight recurrent subluxation or lateral 
instability of the knee.  To warrant a 20 percent disability 
rating under Diagnostic Code 5257, there needs to be evidence 
of moderate recurrent subluxation or lateral instability of 
the knee.

Although the veteran has complained of significant left knee 
pain and functional impairment, no abnormality was seen on x-
rays of the knee in June 2003 or on arthroscopic examination 
in December 2003.  There was no more than slight atrophy of 
the left thigh.  While moderate patellar laxity was noted in 
December 2002, there was no instability of the knee in March 
2003.  Ligaments were intact on VA evaluations in January and 
February 2004.  A possible slight left ACL laxity was 
reported in March 2004.  Consequently, because the majority 
of the recent physical evidence shows no more than slight 
instability, an increased evaluation is not warranted under 
Diagnostic Code 5257.  

To warrant an increased evaluation of 20 percent under 
Diagnostic Code 5260 for limitation of flexion of the leg, 
there needs to be medical evidence of limitation of flexion 
that more nearly approximates 30 degrees than 45 degrees.  
However, because active flexion of the knee has been 
consistently above 100 degrees, with complaints of pain only 
at 120 degrees or greater, an increased evaluation under 
Diagnostic Code 5260 is not warranted.  

An increased evaluation of 20 percent is also warranted when 
extension of the left leg is more nearly limited to 15 
degrees than to 10 degrees.  Because there was full 


extension of the left leg on all reported examinations, an 
evaluation in excess of 10 percent is also not warranted for 
the veteran's left leg disability under Diagnostic Code 5261.  

The medical evidence on file does not show any ankylosis of 
the knee, dislocated semilunar cartilage of the knee, or 
impairment of the tibia and fibula.  Therefore, an increased 
evaluation is not warranted for left knee disability under 
another diagnostic code for disability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2004).

The Board also finds that an increased evaluation for left 
knee disability is not warranted under DeLuca.  Although 
there is some evidence of left knee fatigability and flare-
ups, the veteran's current evaluation essentially provides 
for his limitation of leg motion due to pain, if the 
evaluation was under the codes for loss of motion, since the 
actual limitation of either flexion or extension is not 
sufficient to warrant a compensable evaluation under 
Diagnostic Codes 5260 or 5261.  Additionally, muscle strength 
in the left lower extremity was 5/5 with little or no atrophy 
on recent evaluations.  Consequently, the disability rating 
assigned by the RO for left knee disability is correct, and 
the preponderance of the evidence is against a higher 
evaluation for the disability.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b).  Although the veteran's service-
connected left knee disability, including the arthroscopic 
surgery in December 2003, interfered with employment, this 
interference was acknowledged by the assignment of a 
temporary total disability rating for the left knee from 
December 10, 2003, through March 31, 2004.  His continued 
employment impairment after March 31, 2004, is evidenced by 
the current 10 percent evaluation assigned to the disability.  
The Board does not find current evidence that the service-
connected disability "markedly" interferes with employment 
or that the veteran has been frequently hospitalized due to 
the 


disability.  The February and March 2004 VA findings cited 
above indicate that the veteran does not have significant 
loss of strength or loss of motion in the lower extremities, 
and there is no recent evidence of effusion or more than 
slight instability.  In fact, it was noted in April 2004 that 
the veteran was able to return to work.  Accordingly, the 
RO's decision not to refer the issue for extraschedular 
consideration to the Chief Benefits Director or the Director, 
Compensation and Pension Service was correct. 


ORDER

Entitlement to an increased evaluation for left knee 
disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


